NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



STEPHEN BREWSTER,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D16-2714
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 22, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Thomas W. Krug, Judge.

Stephen Brewster, pro se.

PER CURIAM.

             Stephen Brewster appeals an order striking as successive his claims in his

motion for postconviction relief filed with the clerk on December 4, 2015, in twelve

separate cases below. Without commenting on the merits of Mr. Brewster's claims or

any other procedural bar that may exist to his claims, we reverse and remand for further

proceedings for the reasons expressed in Brewster v. State, 203 So. 3d 956 (Fla. 2d

DCA 2016). On remand, the postconviction court shall reconsider each of Mr.

Brewster's claims in accordance with our decision in Brewster, 203 So. 3d 956.

WALLACE, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.